DETAILED ACTION
Allowable Subject Matter
Claims 2-6, 10, 12-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, 17 and 21 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2022/0057865 A1 to Ballagas et al (“Ballagas”).
As to claim 1, Ballagas discloses a computer-implemented method comprising: 
accessing a particular biosignal corresponding to a particular subject (Fig. 6, 602); 
processing the particular biosignal using a machine learning model to generate a particular categorical output, the machine learning model having been trained at least in part to predict comparative results indicating which of multiple data elements is associated with a higher amount of a particular contextual characteristic, the machine learning model having been trained using a set of training data elements (¶ 0015, “the training data can be labeled/classified in advance such that the model module 110 can learn the labels for each piece of biometric sensing data for its corresponding actual user input of selectable options on the user controllers”), each training data element of the set of training data elements including: 
a biosignal; and 
a contextual-category label characterizing the particular contextual characteristic in a context associated with recording of the biosignal, the contextual-category label identifying a contextual category of a set of predefined contextual categories, the set of predefined contextual categories including the particular categorical output (¶ 0015, “the training data can be labeled/classified in advance such that the model module 110 can learn the labels for each piece of biometric sensing data for its corresponding actual user input of selectable options on the user controllers”); 
selecting a device operation based on the particular categorical output (Fig. 6, 606); and 
triggering the selected device operation to be performed at a user device (Fig. 6, 606).  
As to claim 7, Ballagas discloses wherein the particular biosignal includes an EEG signal and/or a fNIRS signal (¶ 0018, 0020).  
As to claim 11, Ballagas discloses all of the limitations of claim 1, and further discloses a computer system (See Fig. 2, 206) comprising: one or more processors (270); and a computer-readable storage medium (272) containing instructions, that, to be executed by the one or more processors.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 21, the same rejection or discussion is used as in the rejection of claim 11.  
Claim Rejections - 35 USC § 103
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2022/0057865 A1 to Ballagas et al (“Ballagas”) in view of US Patent Pub. 2020/0401933 A1 to Reinen et al (“Reinen”).
As to claim 8, Ballgas discloses wherein: selecting the device operation; and triggering the selected device operation (¶ 0015).  
Reinen fails to disclose determining to present a particular notification and causing the particular notification to be presented to the user (abstract).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Ballagas with the teachings of Reinen for determining to present a particular notification and causing the particular notification to be presented to the user, as suggested by Reinen thereby similarly enhancing the device to notify a user of the triggered/predicted input by the machine learning model.  
As to claim 18, the same rejection or discussion is used as in the rejection of claim 8.  
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2022/0057865 A1 to Ballagas et al (“Ballagas”).
As to claim 9, Ballagas discloses each piece of biometric sensing data is matched to a predefined arrangement of selectable options based on label, class, and/or category (¶ 0016-0017; Ballgas discloses matching a biosignal to a predefined label, class, and/or category indicating at least two or more.).   
Ballagas fails to disclose wherein the set of predefined contextual categories includes two categories.  However, such a configuration would have been an obvious matter of design to predefine any number of categories while still yielding the same predictable results.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 9.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624